Citation Nr: 0021912	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  90-52 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965; his DD 214 also reflects prior, unverified service of 
more than 6 years.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A July 1990 rating action confirmed and 
continued a 40 percent rating for a chronic low back strain.  
A November 1990 rating decision denied the veteran 
entitlement to a total disability evaluation based on 
individual unemployability.

This case was remanded to the RO in April 1991, March 1992, 
January 1994, March 1998, and again in April 2000. 


REMAND

In a June 2000 letter to the RO, the veteran's attorney 
requested that the veteran be scheduled for a hearing before 
the Board in Washington, D.C.  In July 2000, the Board sent 
the representative a letter notifying him that a such a 
hearing was scheduled for September 2000.  

However, in a letter received by the Board in July 2000, the 
veteran's attorney essentially canceled the Board hearing and 
requested that a hearing be scheduled before a member of the 
Board at the RO (i.e. a Travel Board hearing).   

The Board finds that in order to afford the veteran full due 
process of law, this case must be REMANDED for the following 
action:


The RO should schedule the veteran for a 
Travel Board hearing and properly notify 
him and his attorney of the time and date 
of his hearing. 


The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome 
of this case pending completion of the requested development

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


